               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION

UNITED STATES OF AMERICA,
                                                CR-18-69-GF-BMM
               Plaintiff,
      vs.

COLE YOUNG BAD HAWK,                                    ORDER

               Defendant.


      United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on June 21, 2021. (Doc. 70.)

      When a party makes no objections, the Court need not review de novo the

proposed Findings and Recommendations. Bad Old Man v. Arn, 474 U.S. 140,

153-52 (1986). This Court will review Judge Johnston’s Findings and

Recommendations, however, for clear error. McDonnell Douglas Corp. v.

Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).

      Judge Johnston conducted a revocation hearing on June 17, 2021. (Doc. 65.)

The United States accused Bad Hawk of violating his conditions of supervised
release 1) by committing another crime; 2) by using methamphetamine; 3) by

consuming alcohol on two separate occasions; and 4) by failing to complete his

sober living treatment plan. (Doc. 62.)

      At the revocation hearing, Bad Hawk admitted to violating the conditions of

his supervised release 1) by using methamphetamine; 2) by consuming alcohol on

two separate occasions; and 3) by failing to complete his sober living treatment

plan. Judge Johnston dismissed alleged violation 1 on the government’s motion.

(Doc. 65.) Judge Johnston found that the violations Bad Hawk admitted proved to

be serious and warranted revocation, and recommended that Bad Hawk receive a

custodial sentence of 8 months with no supervised release to follow. (Doc. 70.)

Bad Haw was advised of his right to appeal and his right to allocute before the

undersigned. (Doc. 65.) The violations prove serious and warrant revocation of

Bad Hawk’s supervised release. The Court finds no clear error in Judge Johnston’s

Findings and Recommendations.

      Accordingly, IT IS ORDERED that Judge Johnston’s Findings and

Recommendations (Doc. 70) are ADOPTED IN FULL. IT IS FURTHER

ORDERED that Defendant Cole Young Bad Hawk be sentenced to the custody of

the United States Bureau of Prisons for 8 months, with no supervised release to

follow.
DATED this 6th day of July, 2021.
